171 F.2d 294 (1948)
UNIVERSAL ATLAS CEMENT COMPANY, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 43, Docket 20983.
United States Court of Appeals Second Circuit.
December 17, 1948.
A. Chauncey Newlin, Richard H. Appert, Ryder Henry, II, and William L. Hearne, all of New York City (White & Case, of New York City, of counsel), for petitioner.
Morton K. Rothschild, of Washington, D. C., Theron Lamar Caudle, Asst. Atty. Gen. and Ellis N. Slack and Robert N. Anderson, Sp. Assts. to Atty. Gen., for respondent.
Before L. HAND, Chief Judge, and CHASE and FRANK, Circuit Judges.
PER CURIAM.
The order is affirmed upon the authority of Commissioner v. Longhorn Portland Cement Company, 5 Cir., 148 F.2d 276.